  Case 18-17188         Doc 41     Filed 05/01/19 Entered 05/01/19 08:59:51              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-17188
         MICHELE B HARRIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/15/2018.

         2) The plan was confirmed on 09/10/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/02/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/01/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-17188        Doc 41        Filed 05/01/19 Entered 05/01/19 08:59:51                   Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $1,620.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $1,620.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $974.15
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                         $60.35
    Other                                                                   $30.50
TOTAL EXPENSES OF ADMINISTRATION:                                                                $1,065.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim          Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted       Allowed        Paid         Paid
AFNI                              Unsecured         459.00           NA            NA            0.00       0.00
ALLTRAN FINANCIAL LP              Unsecured           5.00           NA            NA            0.00       0.00
ALLY FINANCIAL                    Secured       20,450.00     21,145.86      21,645.86           0.00       0.00
AMERIMARK                         Unsecured            NA         148.17        148.17           0.00       0.00
AT&T SERVICES INC                 Unsecured         377.00      1,239.23      1,239.23           0.00       0.00
CARDWORKS/CW NEXUS                Unsecured         742.00           NA            NA            0.00       0.00
Carson Smithfield, LLC            Unsecured         742.00           NA            NA            0.00       0.00
CAVALRY INVESTMENTS               Unsecured           5.00    11,764.45      11,764.45           0.00       0.00
CHICAGO TITLE LAND TRUST COMP     Unsecured      1,305.00            NA            NA            0.00       0.00
CITIBANK                          Unsecured            NA         487.93        487.93           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,917.45       1,917.45      1,917.45        105.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      1,624.00            NA            NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,700.00       2,161.68      2,161.68           0.00       0.00
Convergent Outsourcing            Unsecured         459.00           NA            NA            0.00       0.00
COOK COUNTY TREASURER             Secured       12,373.00            NA      12,373.00        450.00        0.00
DEVRY INC                         Unsecured      2,091.00            NA            NA            0.00       0.00
Direct Charge                     Unsecured         106.00           NA            NA            0.00       0.00
DIRECTV LLC                       Unsecured            NA         459.27        459.27           0.00       0.00
DR LEONARDS SHOP NOW              Unsecured            NA         154.06        154.06           0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         373.00           NA            NA            0.00       0.00
EXETER FINANCE CORP               Unsecured           5.00           NA            NA            0.00       0.00
FBCS                              Unsecured         501.00           NA            NA            0.00       0.00
FOUNDATION RADIOLOGY GROUP        Unsecured         151.00           NA            NA            0.00       0.00
HARVARD COLLECTION SERVICE        Unsecured         599.00           NA            NA            0.00       0.00
HERTZ                             Unsecured         100.00           NA            NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY    Unsecured      2,700.00       2,385.00      2,385.00           0.00       0.00
IL DEPT OF REVENUE                Priority             NA         571.67        571.67           0.00       0.00
IL DEPT OF REVENUE                Unsecured      9,093.00       1,939.92      1,939.92           0.00       0.00
IL DEPT OF REVENUE                Secured              NA       7,999.76      7,999.76           0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured     11,000.00            NA            NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority       1,000.00       2,505.48      2,542.15           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-17188       Doc 41       Filed 05/01/19 Entered 05/01/19 08:59:51                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
INTERNAL REVENUE SERVICE        Priority       2,542.15              NA           NA             0.00        0.00
INTERNAL REVENUE SERVICE        Unsecured         725.00        9,550.11     9,550.11            0.00        0.00
JC CHRISTENSEN & ASSOC          Unsecured      2,438.00              NA           NA             0.00        0.00
MERRICK BANK                    Unsecured            NA           742.10       742.10            0.00        0.00
MID AMERICA BANK & TRUST COMP   Unsecured           5.00             NA           NA             0.00        0.00
MONROE & MAIN                   Unsecured           5.00             NA           NA             0.00        0.00
MONTGOMERY WARD                 Unsecured         390.00             NA           NA             0.00        0.00
NCB MANAGEMENT SERVICES INC     Unsecured          99.00             NA           NA             0.00        0.00
PALOS BANK TRUST                Unsecured         100.00             NA           NA             0.00        0.00
PRONGER SMITH MEDICAL ASSOCS    Unsecured         545.00             NA           NA             0.00        0.00
QUANTUM3 GROUP LLC              Unsecured            NA           108.71       108.71            0.00        0.00
SIGNATURE HOUSING               Unsecured         100.00             NA           NA             0.00        0.00
SUNRISE CREDIT SERVICES INC     Unsecured         372.00             NA           NA             0.00        0.00
SYNCHRONY BANK                  Unsecured            NA            87.49        87.49            0.00        0.00
TOTAL VISA                      Unsecured         400.00             NA           NA             0.00        0.00
TUWANNA DENNIS                  Unsecured            NA              NA           NA             0.00        0.00
UNIVERSITY ACCOUNTING SERVICE   Unsecured         343.00             NA           NA             0.00        0.00
VERIZON                         Unsecured         340.00          334.32       334.32            0.00        0.00
WHEELER FINANCIAL               Unsecured            NA              NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                 $0.00                  $0.00
      Mortgage Arrearage                                    $0.00                 $0.00                  $0.00
      Debt Secured by Vehicle                          $21,645.86                 $0.00                  $0.00
      All Other Secured                                $22,290.21               $555.00                  $0.00
TOTAL SECURED:                                         $43,936.07               $555.00                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                  $3,113.82                 $0.00               $0.00
TOTAL PRIORITY:                                            $3,113.82                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $31,562.44                    $0.00               $0.00


Disbursements:

       Expenses of Administration                               $1,065.00
       Disbursements to Creditors                                 $555.00

TOTAL DISBURSEMENTS :                                                                            $1,620.00


UST Form 101-13-FR-S (09/01/2009)
  Case 18-17188         Doc 41      Filed 05/01/19 Entered 05/01/19 08:59:51                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/01/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
